DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-5, 7-12, 14, 17 & 19-22 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections under 35 USC 103, therefore the rejections are withdrawn.  

Information Disclosure Statement (IDS)
Applicant’s IDS submission on 10/09/2015 is accepted.

Allowable Subject Matter
Claims 1-5, 7-12, 14, 17 & 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 receiving at the user device, a base page from a host in response to a request from the user device; detecting at the user device and in the base page, an unencrypted particular call for content comprising one of a Uniform Resource Locator (URL), Cascade Style Sheet (CSS) selector, or HyperText Markup Language (HTML) element with a first domain name of a first destination, that is different than the host, and a path to the content provided by the first destination; encrypting, by operation of the user device, the first domain name and the path of the unencrypted particular call as an encrypted string using a cipher key in response to said receiving the base page with the unencrypted particular call at the user device from the host; rewriting, by operation of the user device, the URL, the CSS selector, or the HTML element of the unencrypted particular call as an obfuscated call comprising (i) a second domain name of a second destination, that is different than the first domain name of the first destination of the unencrypted particular call, and (ii) the encrypted string, that encrypts the first domain name of the first destination and the path to the first content, as a path of the obfuscated call; receiving the content from the second destination at the user device in response to issuing said obfuscated call from the user device to the second destination; and inserting the content into a presentation or rendering on the user device.
The prior arts in the field, such as the combination of US7058633; US20120124372A1; and US20110107077A1, teaches a similar apparatus as claims 1, 21 and 22, except that the counteract steps against the online advertisement blocker are performed at the user device rather than at the host/server, as being taught by the cited prior arts.   Therefore, prior arts 
Furthermore, Examiner cannot find prior art of reference dated before September 01, 2014 that teaches the limitations of either claim 1 or 21 or 22. 
Viewed as a whole, in the ordered combination of elements that teaches a user device capable of performing the steps of receiving at the user device, a base page from a host in response to a request from the user device; detecting at the user device and in the base page, an unencrypted particular call for content comprising one of a Uniform Resource Locator (URL), Cascade Style Sheet (CSS) selector, or HyperText Markup Language (HTML) element with a first domain name of a first destination, that is different than the host, and a path to the content provided by the first destination; encrypting, by operation of the user device, the first domain name and the path of the unencrypted particular call as an encrypted string using a cipher key in response to said receiving the base page with the unencrypted particular call at the user device from the host; rewriting, by operation of the user device, the URL, the CSS selector, or the HTML element of the unencrypted particular call as an obfuscated call comprising (i) a second domain name of a second destination, that is different than the first domain name of the first destination of the unencrypted particular call, and (ii) the encrypted string, that encrypts the first domain name of the first destination and the path to the first content, as a path of the obfuscated call; receiving the content from the second destination at the user device in response to issuing said obfuscated call from the user device to the second destination; and inserting the content into a .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	2/3/2021    

/JAMES D NIGH/             Senior Examiner, Art Unit 3685